UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Annual Report November 30, 2010 Investment Adviser Thunderstorm Mutual Funds LLC 101 Federal Street, Suite 1900 Boston, Massachusetts 02110 Phone: 1-877-374-3888 www.thunderstormvalue.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 8 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 12 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENTS OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 26 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 27 ADDITIONAL INFORMATION 30 Dear Fellow Shareholder, Thunderstorm Value Fund (the “Fund”) achieved a total return of 16.35%, including reinvested dividends, in the fiscal year that ended November 30, 2010. We were gratified by that result, since the Standard & Poor’s 500 Index (the “S&P 500”), which we regard as a measure of the overall U.S. equity market, increased 9.94% in the same period.It should be noted that the composition of the Fund investment portfolio may differ, to a greater or lesser degree, from the composition of the S&P 500 from time to time. So far, we have been pleased with the Fund’s performance for all three of its fiscal years.Please see the discussion of performance for the Fund as well as the index benchmark on pages 10-11 for details and important caveats. As of late 2010, the U.S. economy appears to be regaining some momentum.There is strength in technology and auto sales.The Conference Board’s index of leading economic indicators rose in 18 of the 20 months through November, including the last five months in a row, with November being the strongest of the five.Though housing and unemployment remain troubled, we think the balance of the evidence is positive.Accordingly, the fund is emphasizing industries that may benefit from an expanding economy, such as commodities, industrials and energy, and deemphasizing defensive groups such as health care, utilities and consumer staples. We continue to give considerable weight to stocks in Asia, including China, Hong Kong and Indonesia.In recent months we have begun to build up positions in gold-related stocks, because we believe the large U.S. budget deficits will cause the dollar to lose purchasing power during the next five years.Gold may hold its value better than the dollar. Our Investment Philosophy Our investment philosophy is based on four principles: • A continuous search for value.We seek stocks that appear to us to be bargains based on traditional value metrics such as the price/earnings ratio, price/book ratio, and price/revenue ratio.We seek bargains wherever we find them, be it in the United States, Europe, Asia or Australia. • A contrarian bent.We believe the best profits are often achieved by going against the crowd. • Emphasis on companies’ balance-sheet strength.We rarely own a stock with debt greater than equity, and frequently purchase stocks of companies whose debt is less than 50% of equity. • Close attention to purchases and sales by company insiders.Such transactions act as a barometer of management’s level of conviction in a company’s prospects. Country Allocation The Fund’s prospectus states that at least 50% of the fund’s capital will be invested in the United States.Up to 50% may be invested outside the U.S., including up to 25% in emerging markets.Our country allocation as of late 2010, with figures rounded to the nearest percent, is as follows: Country Percentage of Fund Assets United States 63% China and Hong Kong 10% Switzerland 6% Indonesia 3% Australia 3% Brazil 3% Bermuda 2% All other countries* 6% Cash 4% * United Kingdom, Israel, Japan and Sweden 3 We always keep at least half of the Fund’s capital in the U.S. because it is the market we know best, and because we think it has superior transparency.Data on insider trades, for example, is available in the U.S. but not in most other countries.However, we believe that many emerging markets have faster economic growth, younger populations, and smaller government deficits than the U.S. does.Please see page 7 for a discussion of some of the risks of investing in foreign countries in general and emerging markets in particular. Sector Allocation As of late 2010, our sector allocation is as follows: Sector % of Fund Assets % of S&P 500 Industrials 19.83% 10.95% Consumer Discretionary 16.37% 10.76% Information Technology 13.59% 18.73% Materials 12.90% 3.71% Energy 12.00% 11.87% Health Care 10.40% 10.95% Financials 7.82% 16.01% Cash 4.24% 0.00% Consumer Staples 1.97% 10.66% Utilities 0.88% 3.29% Source: Data and sector classifications from Bloomberg LP Compared to the S&P 500 we are overweight in industrials, consumer discretionary, and materials, consistent with our positive economic outlook. We are light in information technology, financials and consumer staples.In information technology, we often have trouble finding companies that meet our value discipline.We are light on financials because we believe banks and insurance companies need additional time to recover from the shocks of the financial crisis and recession of 2007-2009.And we are light in consumer staples because we currently want to be aggressive rather than defensive. Portfolio Changes Here is a summary of the changes we made in the Fund’s portfolio during fiscal 2010 (the 12 months ended Nov. 30, 2010).The discussion is organized by industry sector and includes major trades but not minor additions or trims. Consumer Discretionary We purchased two stocks that give us a presence in Brazil.Helbor Empreendimentos SA is a builder of upper-income apartment buildings.Grazziotin SA is a retailer.The latter stock is illiquid; it does not trade every day. We exited from Urbi Desarollos Urbanos SAB de CV, a producer of low-cost housing in Mexico, following some negative earnings surprises. We sold Carnival Corp., the cruise operator, because we saw other opportunities that we believed offered a better value proposition.We sold Gamestop Corp. following a revenue decline in the video-game retailer’s second quarter. Consumer Staples We sold Seaboard Corp. (which raises pigs, mills grain, and engages in ocean shipping) because its earnings declined three years consecutively in 2007-2009.We sold Nestle SA because its valuations climbed above our value guidelines. Energy The Gulf of Mexico oil spill of April 20, 2010 did not change our belief that offshore drilling is important in securing an adequate supply of energy.We entered the year already owning Transocean Ltd. and Oceaneering International Group, Inc.In June and July, following the spill and a big drop in offshore 4 energy stocks, we acted in a contrarian manner and increased our positions in those two stocks. During the year, we initiated positions in Rowan Cos., Inc. and Tidewater, Inc., but we sold Tidewater, Inc. eight months later because we were disappointed in operating results. Onshore, we expanded our position in Boots & Coots, Inc. (best known for fighting oil well fires and blowouts) in January and enjoyed a substantial gain when it was acquired by Halliburton in September.(We received a mixture of cash and Halliburton stock, and then sold the stock.) We made our first foray into solar energy, buying GT Solar International, Inc.This Merrimack, New Hampshire company makes furnaces to melt and purify silicon for solar panels.Recently it has begun to sell furnaces to create synthetic sapphires, used in light-emitting diodes. We sold our Devon Energy Corp. holding in January, as we wanted to put more emphasis on oil and less on natural gas. Financials We added HCC Insurance Holdings, Inc., which specializes in marine and aviation insurance, to the portfolio in early 2010.This carrier came through the financial crisis with only a small decline in earnings.Its stock, selling for book value (assets minus liabilities per share) appears undervalued to us. We moved back into Goldman Sachs Group, Inc. when the stock was depressed by a government investigation into a controversial mortgage security.The investment bank has also attracted negative attention regarding high-speed trading and the handsome salaries paid to its executives.As a result of such issues, the stock traded in late 2010 for less than nine times earnings, a bargain price in our view for a talent-rich company with a distinguished history. We purchased shares of Arch Capital Group Ltd., a Bermuda-based reinsurer.The company earned a 24% return on equity in 2009, yet the stock sells at book value and eight times earnings. We sold our holding in Berkshire Hathaway Inc.We view CEO Warren Buffett as a genius, but Mr. Buffett is 80 years old and cannot go on forever.Berkshire has also become so big that in our view it is hard for it to appreciate dramatically. We sold our shares of China Construction Bank Corp., as we acquired stakes in other Chinese companies in which we had greater conviction (see Industrials). Health Care The Fund bought shares of Endo Pharmaceuticals Holdings, Inc., which manufactures generic and proprietary drugs for diseases of the nervous system such as Parkinson’s disease, attention deficit disorder, and multiple sclerosis. Based partly on rising dividends, we purchased Johnson & Johnson shares.The health-care company has raised its dividend five times in five years. We added to our position in Amedisys, Inc. on weakness.The home-nursing stock had fallen on news of two (now three) federal investigations into alleged overcharging of Medicare.We believe the issues will be resolved without major damage to the company. As part of an effort to make the portfolio less defensive and more aggressive, we sold our Pfizer, Inc. holding in January. Industrials We initiated a position in Innophos Holdings, Inc., a chemical maker specializing in phosphate-based chemicals. We added Sparton Corp., which we view as a restructuring play.Sparton, a micro-cap company based in Schaumburg, Illinois, has three units: sonic buoys for the Navy, medical equipment (mainly for in vitro fertilization), and electronics.The third unit is the least profitable.Our hope is that Sparton’s new management will improve and then sell off that division to concentrate on the two others. As noted above, we want the fund to have a presence in China because relative to the U.S. that country is growing faster, has a smaller budget deficit, and has a younger population.In the spring we purchased shares in China Advanced Construction Materials Group, Inc., a maker of concrete 5 used in high-speed railroad beds and construction projects.Also in China, we enlarged our holding of Texwinca Holdings Ltd., which makes textiles and clothing. In May we bought Dorman Products, Inc., a maker of auto parts primarily for the replacement market.Dorman proved to be one of our largest gainers during the fiscal year, as consumers held onto their old cars longer and purchased more replacement parts. We expanded our position in Esterline Technologies Corp., which makes cockpit controls for civilian and military aircraft.In 2011 we anticipate that the civilian component will expand while the military component shrinks because of federal budget pressures. We sold Commercial Metals Co., Ladish, Inc., Schnitzer Steel Industries Inc., Overseas Shipholding Group Inc., and Twin Disc, Inc. because their operating results were less robust than we had hoped. Information Technology The Fund took a position in ManTech International Corp., which makes computer systems for U.S. government entities, especially the defense department and the intelligence community.We also initiated a holding in KNOW IT AB, a Swedish information-technology consultant. In the third quarter we established a fairly large position in Intel Corp., the semiconductor manufacturer.We were drawn by a combination of insider buying and rising dividends.Both are indicators that management believes better times are ahead. We expanded our position in Western Digital Corp., the world’s second-largest maker of computer disk drives (after Seagate).We view it as substantially undervalued. In late 2010 it sold for six times earnings and less than one times revenue. We sold our shares in Analog Devices, Inc. and Autodesk, Inc. on valuation grounds, when our gains qualified as long-term. Materials The Fund began building a substantial position in gold stocks.We purchased Kingsgate Consolidated Ltd., an Australian miner that produces gold mainly in Thailand; Highland Gold Mining, Ltd., a British company that mines gold in Russia; and Freeport McMoRan Copper & Gold, Inc., a U.S. company that mines copper and gold primarily in Indonesia. As it rose in price, we lightened our position in BHP Billiton Ltd., and then sold it entirely when it qualified for long-term capital gains treatment.We sold OM Group, Inc., a producer of cobalt, because sales and earnings were not bouncing back from the recession as rapidly as we hoped. Telecommunications We parted with our shares in Mobile TeleSystems OJSC (in Russia) and China Mobile Ltd., the former at a profit, the latter near break-even.Mobile TeleSystems’ debt moved above our guideline.In the case of China Mobile, we had grown to question whether it would be able to sustain the growth rate of recent years.The two sales left the fund with no telecommunications stocks. Utilities The Fund has a very slender representation in utilities.At mid-year, we bought shares of Mirant Corp., an operator of power-generation plants that sells its electricity wholesale to utilities.Late in 2010 Mirant merged with another company to form Genon Energy.The stock’s appeal lies in its extreme cheapness.It sells for about 0.4 times book value and 0.6 times revenue. Conclusion Our goal is to achieve good returns over the years by purchasing value stocks both large and small, in the U.S. and abroad.We thank each of our shareholders for participating in this investment venture with us. Cordially, John Dorfman Portfolio Manager Please see the following page for important information. 6 Past performance does not guarantee future results. Opinions expressed are subject to change at any time, and are not intended to be a forecast or future events, a guarantee of future results, nor investment advice. Please refer to the prospectus for important information about the investment company including objectives, risks, charges, and expenses. Read and consider it carefully before investing. You may obtain a hard copy of the prospectus by calling 1-877-374-3888 or by visiting www.thunderstormvalue.com. Mutual fund investing involves risk. Principal loss is possible. The fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. Current and future holdings are subject to risk. For a complete list of the Fund’s holdings, please refer to the Schedule of Investments found on pages 12-14 in this report. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Notes: The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Definitions: Price/book ratio: Stock price divided by a company’s book value (assets minus liabilities) per share. Price/earnings ratio: Stock price divided by the company’s past 12 months’ per-share earnings. Price/Revenue: The market price of a stock divided by the company’s revenue per share. Return on Equity (ROE): A measure of a corporation’s profitability. Represents average return on equity on the securities in the portfolio, not the actual return on equity on the portfolio. Thunderstorm Value Fund is distributed by Quasar Distributors, LLC 7 Thunderstorm Value Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period 6/1/10–11/30/10. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 8 Thunderstorm Value Fund Expense Example (Continued) (Unaudited) Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2010 - June 1, 2010 November 30, 2010 November 30, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.99%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 9 Thunderstorm Value Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. Allocation of Portfolio Holdings % of Investments Average Annual Returns as of November 30, 2010 Thunderstorm S&P 500 Value Fund Index One Year % % Since Inception (12/31/07) )% )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-374-3888 or by visiting our web site, www.thunderstormvalue.com. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Continued 10 Thunderstorm Value Fund Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 11 Thunderstorm Value Fund Schedule of Investments November 30, 2010 Shares Value COMMON STOCKS 98.31% Administrative and Support Services 2.25% Mantech International Corp. (a) $ Ambulatory Health Care Services 2.37% Amedisys, Inc. (a) Animal Production 1.86% Cal-Maine Foods, Inc. Chemical Manufacturing 10.17% Endo Pharmaceuticals Holdings, Inc. (a) Innophos Holdings, Inc. Johnson & Johnson Merck & Co., Inc. Computer and Electronic Product Manufacturing 16.21% Garmin Ltd. (b) GT Solar International, Inc. (a) Intel Corp. KNOW IT AB (b) Sparton Corp. (a) Western Digital Corp. (a) Construction of Buildings 1.54% Helbor Empreendimentos SA (b) Credit Intermediation and Related Activities 1.44% Cullen/Frost Bankers, Inc. Electrical Equipment, Appliance, and Component Manufacturing 2.47% Powell Industries, Inc. (a) Insurance Carriers and Related Activities 4.22% Arch Capital Group Ltd. (a)(b) HCC Insurance Holdings, Inc. Machinery Manufacturing 6.46% Baldwin Technology Co. (a) Esterline Technologies Corp. (a) United Tractors Tbk PT (b) The accompanying notes are an integral part of these financial statements. 12 Thunderstorm Value Fund Schedule of Investments (Continued) November 30, 2010 Shares Value Management of Companies and Enterprises 5.93% Goldman Sachs Group, Inc. $ Jardine Matheson Holdings Ltd. (b) Merchant Wholesalers, Durable Goods 5.49% Dorman Products, Inc. (a) Merchant Wholesalers, Nondurable Goods 1.14% Grazziotin SA (b)(c) Mining (except Oil and Gas) 9.48% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Highland Gold Mining Ltd. (a)(b) Kingsgate Consolidated Ltd. (b) Motor Vehicle and Parts Dealers 1.70% Astra International Tbk PT (b) Nonmetallic Mineral Product Manufacturing 0.85% China Advanced Construction Materials Group, Inc. (a) Oil and Gas Extraction 5.20% CNOOC Ltd. (b) Support Activities for Mining 9.05% Oceaneering International Group, Inc. (a) Rowan Cos, Inc. (a) Transocean Ltd. (a)(b) Textile Mills 3.32% Texwinca Holdings Ltd. (b) Transportation Equipment Manufacturing 6.30% Elbit Systems Ltd. (b) General Dynamics Corp. NGK Spark Plug Co. Ltd. (b) Utilities 0.86% Mirant Corp. (a) Total Common Stocks (Cost $9,220,961) The accompanying notes are an integral part of these financial statements. 13 Thunderstorm Value Fund Schedule of Investments (Continued) November 30, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 4.94% Money Market Funds 4.94% AIM STIC - Liquid Assets Portfolio $ $ Total Short-Term Investments (Cost $568,625) Total Investments (Cost $9,789,586) 103.25% Liabilities in Excess of Other Assets (3.25)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The Adviser has determined this security to be illiquid. The total value of illiquid securities at November 30, 2010 was $130,789, comprising 1.14% of net assets, while the remainder of the Fund’s net assets, 98.86% were liquid. Abbreviations: AB – Aktiebolog is the Swedish term for a stock-based corporation. PT – Perseroan Terbuka is the Indonesian term for a limited liability company. SA – Generally designates corporations in various countries, mostly those employing the civil law. The accompanying notes are an integral part of these financial statements. 14 Thunderstorm Value Fund Statement of Assets and Liabilities November 30, 2010 Assets Investments, at value (cost $9,789,586) $ Dividends and interest receivable Receivable from Adviser 60 Other assets Total Assets Liabilities Payable for Fund shares redeemed Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net realized gain (loss) Investments ) Foreign currency translation Net unrealized appreciation Investments Foreign currency translation Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 15 Thunderstorm Value Fund Statement of Operations For the Year Ended November 30, 2010 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit and tax fees Legal fees Federal and state registration fees Custody fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $8,192 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 16 Thunderstorm Value Fund Statements of Changes in Net Assets Year Ended Year Ended November 30, 2010 November 30, 2009 From Operations Net investment income (loss) $ ) $ Net realized gain (loss) on from: Investments ) Foreign currency translation ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments — ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated net investment income $ — $ The accompanying notes are an integral part of these financial statements. 17 Thunderstorm Value Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, 2010 November 30, 2009 November 30, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) ) — From net realized gain on investments — ) — Total distributions paid ) ) — Net Asset Value, End of Period $ $ $ Total Return(2) % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(3) % % % After waiver and expense reimbursement(3) % % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(3) )% )% )% After waiver and expense reimbursement(3) )% % % Portfolio turnover rate(2) % % % (1)The Fund commenced operations on December 31, 2007. (2)Not annualized for periods less than a full year. (3)Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 Thunderstorm Value Fund Notes to Financial Statements November 30, 2010 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Thunderstorm Value Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The Fund became effective and commenced operations on December 31, 2007. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Fund’s investment adviser, Thunderstorm Mutual Funds LLC (the “Adviser”) to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 19 Thunderstorm Value Fund Notes to Financial Statements (Continued) November 30, 2010 The Fund has adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1—
